August 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JUDY RYLIE, Appellant

NO. 14-13-00282-CV                          V.

                     RYLIE TRANSPORTS, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Rylie
Transports, Inc., signed December 11, 2012, was heard on the transcript of the
record. We have inspected the record and find error. We therefore order the
judgment of the court below REVERSED and RENDER judgment that Rylie
Transports, Inc. take nothing.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Rylie Transports, Inc.

      We further order this decision certified below for observance.